COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


SUSAN L. KLEIN

v.   Record No. 0739-95-2                        MEMORANDUM OPINION *
                                                     PER CURIAM
JAMES L. KLEIN                                    NOVEMBER 14, 1995


           FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                     William R. Shelton, Judge
            (Dana L. Gay; Duty, Duty & Gay, on brief), for
            appellant.

            No brief for appellee.



     Susan L. Klein (wife) appeals the decision of the circuit

court awarding her a divorce from James L. Klein (husband) on

no-fault grounds.   Wife contends that the trial court erred in

not granting the divorce on the grounds of husband's adultery

and/or desertion.   Upon reviewing the record and opening brief,

we conclude that this appeal is without merit.      Accordingly, we

summarily affirm the decision of the trial court.      Rule 5A:27.

     The trial court received evidence through depositions.       A

divorce decree based upon depositions is "'presumed correct and

will not be overturned if supported by substantial, competent and

credible evidence.'"   Collier v. Collier, 2 Va. App. 125, 127,

341 S.E.2d 827, 828 (1986) (citation omitted).      Based upon that

evidence, the court ruled that there was insufficient evidence to
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
grant a divorce on the grounds of adultery.    Husband and wife

both admitted that the parties had marital problems and had

discussed getting a divorce prior to the final separation.

Husband testified that he and wife had agreed to separate in June

1993.    While wife alleged that husband had an adulterous

relationship prior to the final separation, husband denied any

pre-separation adultery.

        Moreover, even where dual grounds for divorce exist, the

trial judge "can use his sound discretion to select the

appropriate grounds upon which he will grant the divorce."

Zinkhan v. Zinkhan, 2 Va. App. 200, 210, 342 S.E.2d 658, 663

(1986).    The trial judge is not "compelled 'to give precedence to

one proven ground of divorce over another.'"     Williams v.

Williams, 14 Va. App. 217, 220, 415 S.E.2d 252, 253 (1992)

(citation omitted).    The evidence established that the parties

lived separate and apart for more than one year.    Therefore, the

trial court's decision was supported by substantial, credible and

competent evidence.    We cannot say the trial court abused its

discretion in granting a divorce on no-fault grounds rather than

on the basis of husband's alleged adultery or desertion.

        Accordingly, the decision of the circuit court is summarily

affirmed.

                                                     Affirmed.




                                   2